Order entered January 18, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00539-CV

                IN THE INTEREST OF A.T., N.T., AND B.T., CHILDREN

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-51820-2014

                                          ORDER
       The Court has before it appellant’s January 6, 2017 motion to abate the appeal and to

extend time to file reply brief and appellee’s response to motion to abate appeal and to extend

time to file reply brief. We DENY appellant’s request for an abatement without prejudice to the

parties pursuing mediation on their own. We GRANT appellant’s motion to the extent that

appellant’s reply brief shall be filed no later than FEBRUARY 7, 2017.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE